Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


DETAILED ACTION

Response to Amendment
Claims 1-64, 68, 72, 76, 79, 81, 83-84 and 103 have been canceled.
Claims 122-123 have been amended.


Claims 65-67, 69-71, 73-75, 77-78, 80, 82, 85-102 and 104-123 are pending.


Response to Arguments
Applicant’s arguments, see Remarks filed 6/23/2022, with respect to the rejections of the pending claims under pre-AIA  35 U.S.C. 102(e) and 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Walter (US 2006/0293100), Krzyzanowski et al (US 2006/0053447) and Siann et al (US 2009/0189981).

Claim Rejections - 35 USC § 102
I.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

II.	Claims 65-67, 69-71, 73-75, 77-78, 80, 82, 85, 88, 91-92, 95-96, 98-100, 102, 104-107, 111 and 113-120 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Walter (US 2006/0293100).

	a.	Per claim 65, Walter teaches a system comprising: 
a plurality of premises devices located at a premises (Abstract, paras 0027-30, 0082—sensor devices located at a premises); and 

a computing device located at the premises (Figures 21 and 23, Abstract, paras 0032, 0099-101—computing device located at home premises) and configured to: 

receive, from at least one premises device of the plurality of premises devices, data associated with the premises (Abstract, paras 0027-28, 0032, 0039—receive sensor data from premise devices); 

determine, based on the data and a parameter of at least one of a user device or the at least one premises device, a routing protocol of a plurality of routing protocols (paras 0032, 0043, 0090-91, 0100, 0108—determination of specific routing protocol based on the the sensor data and/or security and operating parameters);

control routing of the data, to the user device and via the determined routing protocol, based on a request for the data from the user device (paras 0041-42, 0051-53, 0058, 0069, 0086-87—controlling routing of the data to the user device based on request of data from the user device). 

Claims 113 and 117 contain limitations that are substantially equivalent to the limitations of claim 65 and are therefore rejected under the same basis.
b.	Per claim 66, Walter teaches the system of claim 65, further comprising a server located external to the premises and configured to communicate with the computing device (paras 0039, 0048, 0050-51, 0053-54, 0066, 0075-77, 0088—provider/server routing of multimedia/video data).
c.	Per claim 67, Walter teaches teach the system of claim 66, wherein the computing device is configured to control routing of the data via the server (paras 0048, 0050-51, 0053-54, 0066, 0075-77, 0088—provider/server routing).
d.	Per claim 69, Walter teaches the system of claim 66, wherein based on the server being unavailable, the at least one premises device is configured to send the data to the computing device and the computing device is configured to relay the data to the user device (paras 0027-30, 0039, 0082—premise device/sensor sends data to computing device for the user).
e.	Per claim 70, Walter teaches the system of claim 66, wherein, based on the server is being available the at least one premises device is configured to send the data to the server and the server is configured to relay the data to the user device (paras 0027-30, 0039, 0082—premise device/sensor sends data to computing device for the user).
f.	Per claim 71, Walter teaches the system of claim 65, wherein the plurality of premises devices comprises at least one of an Internet Protocol (IP) device, a sensor, a detector, a controller, an actuator, an automation device, a monitoring device, a camera, or a security device (Abstract, paras 0027-32, 0082, 0085, 0089-90—premise devices comprises security video cameras, IP device and sensors). 
Claims 114 and 118 contain limitations that are substantially equivalent to the limitations of claim 71 and is therefore rejected under the same basis.
g.	Per claim 73, Walter teaches the system of claim 65, wherein the computing device is configured to communicate with a security system located at the premises, wherein the security system comprises security system components (Abstract, paras 0027-28, 0039-40, 0044, 0081-91, 0094—security system and components).
h.	Per claim 74, Walter teaches the system of claim 73, wherein the computing device and the security system form a first network (paras 0081-82, 0087-88—computing device and security system form network).
i.	Per claim 75, Walter teaches the system of claim 74, wherein the computing device and the plurality of premises devices form a second network that is independent of the first network (paras 0053, 0082—second network independent of the first network).
j.	Per claim 77, Walter teaches the system of claim 73, wherein the at least one premises device is configured to route relevant content based on at least one of the data or security system to the user device via the computing device (paras 0027-30, 0066, 0068-80, 0082-87, 0091-95—channeling and transmitting relevant data/security system content based on the premises to the user device).
k.	Per claim 78, Walter teaches the system of claim 73, wherein the computing device is configured to generate and transfer electronic notifications to the user device, wherein the notifications comprise the device data and security system data (paras 0085-87, 0093, 0098—user notification of alarm status).
l.	Per claim 80, Walter teaches the system of claim 73, wherein the security system components comprise at least one of sensors, cameras, input/output (I/O) devices, or accessory controllers (Abstract, paras 0027-32, 0038, 0082, 0085, 0089-90—security video cameras, I/O input controller and sensors).
m.	Per claim 82, Walter teaches the system of claim 73, wherein the computing device is configured to generate a user interface, wherein the user interface is configured to automatically establish, via the computing device, a connection with the security system and the plurality of premises devices (Abstract, paras 0028, 0030, 0039, 0083—user interface/GUI established with the security system).
n.	Per claim 85, Walter teaches the system of claim 65, wherein the data comprises a video stream (paras 0046-47, 0049, 0053, 0059, 0068—multimedia video stream).
o.	Per claim 88, Walter teaches the system of claim 85, wherein the video stream is routed using relay server routing (paras 0048, 0050-51, 0053-54, 0066, 0075-77, 0088—provider/server routing of multimedia/video data).
p.	Per claim 91, Walter teaches the system of claim 66, wherein the user device is configured to initiate and establish a Transmission Control Protocol (TCP) connection with the computing device and the server (paras 0043, 0108—TCP/IP).
q.	Per claim 92, Walter teaches the system of claim 85, wherein the computing device is configured to initiate and establish a Transmission Control Protocol (TCP) connection with the user device (paras 0043, 0108—TCP/IP).
	Claims 95-96 and 98-99 contain limitations that are substantially equivalent to the limitations of claims 91 and 92 and are therefore rejected under the same basis.
r.	Per claim 100, Walter teaches the system of claim 66, wherein a format of the data is automatically selected by the computing device (paras 0056, 0060—determines selected data format).
Claims 115 and 119 contain limitations that are substantially equivalent to the limitations of claim 100 and are therefore rejected under the same basis.
s.	Per claim 102, Walter teaches the system of claim 100, wherein the format is selected based on a capability of the user device (paras 0039, 0087—data format type selection based on destination device).
Claims 116 and 120 contains limitations that are substantially equivalent to the limitations of claim 102 and are therefore rejected under the same basis.
t.	Per claim 104, Walter teaches the system of claim 100, wherein the format is selected based on an authentication requirement of the user device (paras 0067, 0069—authentication and authorization of the user).
u.	Per claim 105, Walter teaches the system of claim 100, wherein the format is selected based on a privacy requirement of the user device (paras 0035, 0048, 0059, 0075, 0080—encrypted multimedia data stream to personal devices).
v.	Per claim 106, Walter teaches the system of claim 100, wherein the format is selected based on a determined capability of a network connecting the computing device and the requesting user device, wherein the determined capability is determined by the computing device (paras 0039, 0087—data format type selection based on destination device).
w.	Per claim 107, Walter teaches the system of claim 106, wherein the determined capability comprises relative success among a plurality of routings of a video stream (paras 0027-30, 0036, 0046, 0049, 0053, 0066, 0068-80, 0082-87, 0091-95—transmitting multimedia and video data stream).
x.	Per claim 111, Walter teaches the system of claim 106, wherein the determined capability comprises processing capability of the user device (paras 0032, 0035, 0041, 0043, 0049, 0053, 0066, 0094—determined processing capability of user destination device).


Claim Rejections - 35 USC § 103
III.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

IV.	Claims 87, 108, 110, 112 and 121-123 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of Walter (US 2006/0293100) in view of Krzyzanowski et al (US 2006/0053447).

a.	Per claim 87, Walter teaches the system of claim 85, as applied above, yet fail to further explicitly teach the system wherein the video stream is routed using Universal Plug and Play port forwarding.  
However, Krzyzanowski et al teach integration of a Universal Plug and Play, UPnP, component into a system that supports video/audio services (para 0083). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Walter in view of Krzyzanowski et al for the purpose of providing routing using a Universal Plug and Play port on a device for forwarding video streams which is a well-known port used in the art to provide an interface for transmitting multimedia streaming data. 
Claims 108 and 121-123 contains limitations that are substantially equivalent to the limitations of claim 87 and are therefore rejected under the same basis.
b.	Per claim 110, Walter teaches the system of claim 106, as applied above, yet fail to explicitly teach, wherein the determined capability comprises bandwidth availability of the user device. 
However, Krzyzanowski et al teach determined bandwidth availability (paras 0076-77). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Walter in view of Krzyzanowski et al for the purpose of determining capability based on the bandwidth availability of the user device, which is a well-known technique used in the art for ensuring that the user device has adequate bandwidth availability necessary to stream multimedia data. 
Claim 112 contains limitations that are substantially equivalent to the limitations of claim 110 and is therefore rejected under the same basis.

V.	Claim 101 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of Walter (US 2006/0293100) in view of Siann et al (US 2009/0189981).

Per claim 101, Walter teaches the system of claim 100 and transmission of MPEG data stream (paras 0046-47), yet fails to explicitly teach the system wherein the format comprises at least one of Motion Picture Experts Group (MPEG-4)/Real-Time Streaming Protocol (RTSP) format, a MPEG-4 over Hypertext Transfer Protocol (HTTP) format, or a Motion Joint Photographic Experts Group (JPEG) (MJPEG) format.
However, Siann et al teach video monitoring comprising MJPEG or MPEG-4 formats (paras 0041, 0099, 0114). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Walter in view of Siann et al for the purpose of provisioning the transmission of multimedia data formatted as MJPEG and MPEG-4, which are well-known industry standards for multimedia data formats used in the art for communicating compressed multimedia content.

VI.	Claims 86, 89-90, 93-94, 97 and 109 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of Walter (US 2006/0293100) in view of Pedersen (US 2011/0276699). 

a.	Per claim 86, Walter teaches the system of claim 85, as applied above, yet fail to explicitly teach the limitation of wherein a format of the video stream is selected according to a priority. However, Pedersen teaches the determining the class of service priority of video stream formats distributed to the user devices (paras 0207, 0210, 0254). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Walter and Pedersen for the purpose of providing a format of the video stream selectable according to a priority; because doing so allows for prioritized preference of videos to be made in the reference distributed video streams.
b.	Per claim 89, Walter teaches the system of claim 85 and routing using UDP/IP (para 0108), yet fail to explicitly teach wherein the video stream is routed using Simple Traversal of User Datagram Protocol (UDP) through Network Address Translators (NAT) (STUN)/Traversal Using Relay NAT (TURN) peer-to-peer routing. However, Pedersen teaches UDP for video stream transmission through NAT (paras 0112, 0194, 0201, 0210). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Walter and Pedersen for the purpose of utilizing UDP to distribute video streams using NAT for network traffic traversal, which are well-known routing protocols used in the art.
Claims 93 and 109 contain limitations that are substantially equivalent to the limitations of claim 89 and are therefore rejected under the same basis.
c.	Per claim 90, Walter teaches the system of claim 85, as applied above and MPEG encoding (paras 046-47, 0049, 0056, 0095), yet fail to explicitly teach wherein the video stream comprises a Motion Picture Experts Group (MPEG-4)/Real-Time Streaming Protocol (RTSP) video stream. However, Pedersen teaches use of the real-time streaming RTSP (paras 0104, 0112, 0207, 0254). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Walter and Pedersen for the purpose of providing for the use of real-time RTSP video stream formats which are well-known formats used in the art for streaming video and/or audio.
Claims 94 and 97 contain limitations that are substantially equivalent to the limitations of claim 90 and are therefore rejected under the same basis.


Conclusion
VII.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448